UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6354



LYNWOOD HERBERT JARELS,

                                             Plaintiff - Appellant,

          versus


GEORGE M. MCMILLAN, Sheriff of Roanoke City
Jail; U. S. MARSHAL,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-87-R)


Submitted:   July 14, 1998                  Decided:   July 29, 1998


Before WILKINS and LUTTIG, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Lynwood Herbert Jarels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lynwood Herbert Jarels appeals the district court’s order dis-

missing his 42 U.S.C.A. § 1983 (West 1994 & Supp. 1998) and Bivens

v. Six Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971) complaint without prejudice. A dismissal without prejudice

is not reviewable by the court unless the reasons stated for the

dismissal clearly disclose that no amendment to the complaint could

cure its defects. See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). In the present

case, the district court properly found that Jarels failed to

allege all of the elements necessary to support his claim of delib-

erate indifference to a serious medical need. Because Jarels could

possibly cure these defects by amending his complaint, we dismiss

this appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2